UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

Inte: David Johike Case Number: 19-31323
Chapter:13
Debtor(s).

Objection to Motion Due

1/4/2021

Hearing on Timely-
Filed Objections:
To be determined

NOTICE OF MOTION TO DETERMINE COMPLIANCE WITH 11 USC 1322(b)(5) —- NOTICE OF
MORTGAGE PAYMENT CHANGE FILED 12/11/10

To the parties in interest:

The debtor(s) in the above-captioned case (the “debtor”) has filed a MOTION TO COMPLIANCE WITH
11 USC 1322(B)(5)- NOTICE OF MORTGAGE PAYMENT CHANGED FILED 12/11/10. A copy of that motion
accompanies this notice.

Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if
you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

If you do not want the Court to grant the motion, or if you want the Court to consider your views on the motion, then
on or before the objection due date stated above, you or your attorney must file an objection with:

Clerk, United States Bankruptcy Court
517 East Wisconsin Avenue
Milwaukee, WI 53202-4581

and provide copies to:

Michael E. Holsen — Esserlaw, LLC
11805 W. Hampton Avenue
Milwaukee, WI 53225

in time for its receipt by the above deadline. If you or your attorney do not take these steps, the Court may decide that
you do not oppose the relief sought in the motion and may enter an order granting that relief.

The Court will hold a hearing on any timely-filed objection. The Court may hold a hearing in the absence of an
objection if it is not satisfied that the Debtor has provided an adequate evidentiary basis for ruling in its favor. If there is
no timely. objection and the Court finds an adequate evidentiary basis, the Court may adjudicate the motion based on the
debtor’s submissions.

If necessary, the hearing will take place before Judge Katherine M. Perhach, United States Bankruptcy Chief Judge,
in the United States Courthouse at 517 East Wisconsin Avenue, Milwaukee, Wisconsin, in Room 167, or may be
heard by Telephone under precautions due to COVID-19 at a date and time to be determined by the Court. The
Court will also indicate at the time of any hearing whether such hearing will be by telephone or in person.

The debtor’s counsel, and the objecting party or their NE that Auch
Date: | : Onn. “
"19 14/2026 LEE

Michael & Hosen

 

 

 

 

BHernepfVhe-Debhr

Case 19-31323-kmp Doc41 Filed 12/17/20 Page1of 10

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

IN RE:

David Johlke, Chapter 13 Proceedings
Case No. 19-31323-K MP

Debtor.

 

MOTION TO DETERMINE COMPLIANCE WITH 11 USC 1322(b)(5) — NOTICE OF
MORTGAGE PAYMENT CHANGE FILED 12/11/20

 

NOW COMES the above-named Debtor by his attorneys, Esserlaw LLC, by Attorney
Michael E. Holsen, and respectfully requests that the Court determine whether the Notice of
Mortgage Payment Change 410S1 filed by US Bank Trust National Association as Trustee of the
Cabana Series IV Trust (“the Creditor”) (Filed 12/11/20) is required to maintain payments in
accordance with 1322(b)(5) of the Code. In support of the Debtor’s motion, the Debtor states:

1. The Creditor filed a notice indicating that as of 1/1/21, the Debtor’s escrow payment

would increase from $294.40 to $690.53 monthly, increasing payment to $1,233.29.
2. The Debtor believes this change is due to clear errors in accounting by BSI Financial
Services, the servicer for the Creditor.

3. Attached to the Creditor’s notice is an Annual Escrow Account Disclosure Statement,
which estimates 2021 escrow payments for City taxes as $6,579.62, based on
anticipated disbursements of $3,289.81 to the City in January 2021, and another

$3,289.81 to the City in July 2021.

Esserlaw, LLC

11805 West Hampton Avenue
Milwaukee, WI 53225
Telephone (414) 461-7000
Facsimile (414) 461-8860

Case 19-31323-kmp Doc41 Filed 12/17/20 Page 2 of 10

 
4. The Debtor’s tax bills for the years 2015, 2016, 2017, and 2018 were $2,459.41,
$2,394.32, $2,721.45, and $3,006.80, respectively. While the Debtor acknowledges
an increase in assessed value of his Property, and that special charges up to $737.29
existed on prior tax bills, there does not appear to be a basis for believing that the
Debtor’s property taxes for the current year will be $6,579.62.

5. The Debtor received an escrow adjustment in December 2019 which listed the taxes
of $3,006.80, then divided that amount into two installments, of $1,503.40 each.
Accordingly, it appears to the Debtor that one of two things may have occurred in
December 2020:

a. Creditor has received a tax bill or notice indicating a current amount due of
$6,579.62, which it is dividing into two installments of $3,289.81 each, or

b. Creditor has received a tax bill indicating a current amount due of $3,289.81,
and included that full payment twice, rather than dividing the installment
amount by 2.

6. The Debtor is already accounting for “Escrow Advances” of $7,443.90 from August
27, 2019 in his Plan, as well as a “Projected Escrow Shortage” of $1,803.43 in his
Plan. If the Creditor paid post-petition amounts for taxes for a prior year, and did not
have sufficient funds to pay those, that amount should have been included in its
Motion for Relief From Stay filed 7/28/20, or was otherwise accounted for by the
Projected Escrow Shortage already being repaid by the Debtor. In its Motion for

Relief, the Creditor alleged only that 2 payments were past due. The Debtor and

Esserlaw, LLC 2
11805 West Hampton Avenue
Milwaukee, WI 53225
Telephone (414) 461-7000
Facsimile (414) 461-8860
Case 19-31323-kmp Doc41 Filed 12/17/20 Page 3of 10

 
Creditor settled the Motion with a doomsday and with the Debtor curing the accrued
atrears through a supplemental claim to his Plan.

7. The Notice of Payment Change also indicates that, although the Creditor has included
its Escrow Balance in its Proof of Claim, it is continuing to use that Escrow Balance
to determine the Debtor’s future payments (page 4 of 5 of the Notice of Payment
Change shows an “Actual” escrow balance of “-$7,443.90”). This constitutes an
inappropriate collection on a stayed debt, because the Creditor may be creating a
“shortage” due and demanding it via monthly payments despite collection on that
debt being stayed by the Bankruptcy (and repaid through the Debtor’s Plan).

8. The Creditor should be required to present evidence that its assertion that $6,579.62
will come due for taxes in the current year is reasonable, given that during the prior 5
years, the Debtor’s taxes for the Property have been about % of that, or should be
required to withdraw or amend its Notice of Payment Change to reflect a lower
amount due, if it appears that taxes will NOT be $6,579.62 for the year.

9, Debtor acknowledges that the Lender possesses a right under the Note and Mortgage
to collect and hold funds in an amount sufficient to permit it to pay these costs as they
come due under Paragraph 3 of the mortgage, but disputes that the estimate is
“reasonable” as required therein, unless the Creditor can provide further support for
its assertion of $6,579.62 coming due for the year. Accordingly, the Debtor should
not be required to make future payments to the extent that those payments are based

on unreasonable estimates of escrow disbursements. —

Esserlaw, LLC 2
11805 West Hampton Avenue
Milwaukee, WI 53225
Telephone (414) 461-7000
Facsimile (414) 461-8860
Case 19-31323-kmp Doc41 Filed 12/17/20 Page 4of10

 
10. The Debtor attempted to confirm a current amount due for taxes via the Milwaukee
MUNIS Self-Service, but that system is presently down due to being updated for new
tax information. Debtor anticipates that, by the time of any hearing on this Motion,
publicly available information related to the current tax bill due may be available —
which may either support withdrawing the Motion or may support the Debtor’s
argument further.
11. If the actual charges for taxes will be $3,289.81, the amount of the escrow increase is
overstated by at least $274.15, and that increase is further overstated due to the
Creditor’s use of amounts the Debtor is paying through his Plan in determining the
amount of a “shortage” being collected via monthly payments (the “shortage” is
$81.57 monthly in the Notice). Correcting for both of those adjustments, if the
Debtor is correct, would result in a future escrow of about $334.81 (up from $294.40)
an increase, but, in the Debtor’s opinion, a more justified and reasonable one.
WHEREFORE, the Debtor prays for an order determining that payments of $1,233.29 are
not required in order to maintain compliance with 11 USC 1322(b)(5), require that the Creditor
demonstrate the reasonability of its estimated disbursements of $6,579.62, and/or determine the
amount of payment required in order for the Debtor to maintain compliance with 11 USC
1322(b)(5), and grant such other and further relief as the Court determines is necessary and just.
Dated this 16" day of December, 2020

Esserlaw, LLC
Attorneys for Ebto

 

 

ony
a
B as
Michael E. Holsen
Esserlaw, LLC 2
11805 West Hampton Avenue
Milwaukee, WI 53225

Telephone (414) 461-7000
Facsimile (414) 461-8860
Case 19-31323-kmp Doc41 Filed 12/17/20 Page5of10

 
ar PRs aati to SU the case:

F neptort  David E Johike

 

Debtor 2
(Spouse, if filing}

 

United States Bankruptcy Court for the: Eastern District of Wisconsin
Case number 19-31323-kmp

 

 

 

Official Form 41081
Notice of Mortgage Payment Change 12/18

 

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

US BANK TRUST NATIONAL ASSOCIATION AS
Name of creditor: TRUSTEE OF THE CABANA SERIES IV TRUST —_ Court elaim no. (if known): 7

 

Last 4 digits of any number you use to Date of payment change: :
identify the debtor’s account: 9 5 7 0 Must be at least 21 days aller date 01/01/2021
of this hotice

New.total payment § 4,233.29
Principal, interest, and esctow, if any vie

 

Escrow Account Payment Adjustment

 

1. Will there be a change in the debtor’s escrow account payment?
QC) No

(4 Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptey law. Describe
the basis for the change. If a statement is not attached, explain why: Change in escrow.

 

 

Current escrow payment: $ 294.40 New escrow payment: $ 690.53

: Mortgage Payment Adjustment

 

 

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
variable-rate account?

4 No

CI Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
attached, explain why:

 

 

Current interest rate: % New interest rate: %

Current principal and interest payment: $ New principal and interest payment: $

 

m Other Payment Change

 

3. Will there be a change ih the debtor’s mortgage payment for a reason not listed above?
MM No

CJ Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
(Court approval may be required before the payment change can take effect.)

Reason for change:

 

Current mortgage payment: $ New mortgage payment: $

 

 

 

Official Form 44084 Notice of Mortgage Payment Change page 1

case TSS Fs eR boc A rileS LATO — BA9E 6 B10

 
Debtor 1 David E Johlke Case number (known) 19-31 323-kmp

 

 

First Name. Middle Name Last Name

 

Sign Here

 

 

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box.
(1 | am the creditor.

2 am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.

 

X/s/ Michelle R. Ghidotti-Gonsalves pate 12/11/2020
Signature
Print Michelle R. Ghidotti-Gonsalves Title Authorized Agent for Secured Creditor
First Name Middle Name Last Name

 

Company  Ghidotti Berger, LLP

 

Address 1920 Old Tustin Ave.

 

 

 

 

 

 

Number Street e
Santa Ana CA 92705
City State ZIP Code
Contact phone 949-427-2010 Email bknotifications@ghidottiberger.com
1
Official Form 410$4 Notice of Mortgage Payment Change page 2 i

 

 

Casd PSSA Doe rileG TIATED PAGE FPL
PAGE 1 OF 2

 

re Annual Escrow Account
BS! finance ial Disclosure Statement
3145. Franklin Street, 2nd Floor

P,Q, Box 517
Titusville, PA 16354

1-800-327-7861 ACCOUNT NUMBER: a

hitps://myloanweb.com/BSI 004
DATE: 11/23/20
|
DAVID E JOHLKE PROPERTY ADDRESS
7920 W TOWNSEND STREET

7920 WEST TOWNSEND ST

MILWAUKEE, WI 53404 MILWAUKEE, WI 53222

PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO’SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 01/01/2021
THROUGH 12/31/2021,

nonnenee ANTICIPATED PAYMENTS FROM ESCROW 01/01/2021 TO 12/31/2021 ---------

 

 

 

 

 

 

 

 

HOMEOWNERS INS $728.00
CITY $6,579.62
TOTAL PAYMENTS FROM ESCROW $7,307.62
MONTHLY PAYMENT TO ESCROW $608.96
| --r-» ANTICIPATED ESCROW ACTIVITY 01/01/2021 TO 12/31/2021 --------- |
ANTICIPATED PAYMENTS ESCROW BALANCE COMPARISON |
MONTH. | TO ESCROW | FROM ESCROW | DESCRIPTION | ANTICIPATED | REQUIRED |
STARTING BALANCE --> $2,919.85 $3,898.77
JAN $608.96 $3,289.81 CITY Li-> $239.00 L2-> $1,217.92
FEB $608.96 $847.96 $1,826.88
MAR $608.96 $1,456.92 $2,435.84
APR $608.96 82,065.88 $3,044.80
MAY $608.96 $2,674.84 $3,653.76
JUN $608.96 $3,283.80 $4,262.72
JUL $608.96 $3,289.81 CITY $602.95 $1,581.87
AUG $608.96 $1,211.91 $2,190.83
SEP $608.96 $1,820.87 $2,799.79
ocr $608.96 $2,429.83 $3,408.75
NOV $608.96 $3,038.79 $4,017.71
DEC $608.96 $728.00 HOMEOWNERS INS $2,919.75 $3,898.67

aenenenee DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS LESS THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SHORTAGE. YOUR ESCROW SHORTAGE IS $978.92.

CALCULATION OF YOUR NEW PAYMENT

 

 

PRIN & INTEREST $542.76
ESCROW PAYMENT $608.96
SHORTAGE PYMT $81.57
NEW PAYMENT EFFECTIVE 01/01/2021 $1,233.29

YOUR ESCROW CUSHION FOR THIS CYCLE IS $1,217.92,

take eee Continued on reverse side *****###eHHs

Escrow Payment Options

 

 

Financial | understand that my taxes and/or insurance has increased and that
PRE my escrow account is short $978.92, | have enclosed a check for:

 

L ber: . Option 1; $978.92, the total shortage amount. | understand
oan Number: Se CJ that if this is received by 01/01/2021 my monthly mortgage
Statement Date: 11/23/20 payment will be $1,151.72 starting 01/01/2021.

Escrow Shortage: $978.92 Option 2: $ , part of the shortage. | understand
LJ that the rest of the shortage will be divided evenly and added
Important; Please return this coupon with your check. to my mortgage payment each month,

Cl Option 3: You do not need to do anything if you want to
have all of your shortage divided evenly among the next

 

BSI FINANCIAL SERVICES 12 months.
3148 Eranklin Strest 2nd Floor pr
P.O, Box 517 please-include your loan number on your check.

Titusville, PA 16354

Cash PSS ES NES Doe hte AGS YS «= BAAS UP 10

 

 
 

PAGE 2 OF 2

RRERRRERER Continued from front ERERRREERE

 

ACCOUNT HISTORY

THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
ESCROW ACTIVITY BEGINNING 01/01/2020 AND ENDING 12/31/2020, IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
THAT POINT, THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

 

YOUR PAYMENT BREAKDOWN AS OF 01/01/2020 IS:

 

 

 

 

PRIN & INTEREST $542.76

ESCROW PAYMENT $294.40

BORROWER PAYMENT $837.16
PAYMENTS TO ESCROW PAYMENTS FROM ESCROW ESCROW BALANCE |
MONTH | PRIORPROJECTED | ACTUAL [PRIOR PROJECTED | ACTUAL i DESCRIPTION [| PRIORPROJECTED | ACTUAL |
STARTING BALANCE $1,797.80 $7,443, 90
JAN $294.40 $0.00 * $1,503.40 CITY T-> $588.80 A-> 89,443.90-
FEB $294.40 $237.44 * $883.20 $7,206.46-
MAR $294.40 $237.44 * $1,177.60 $6,969,02-
APR $294.40 $237.44 * $1,472.00 $6,731, 58-
MAY $294.40 $237.44 * $1,766.40 $6,494.14-
JUN $294.40 $0.00 * $2,060.80 $6,494,.14-
JUL: - $294.40 $237.44 * $1,503.40 crry $851.80 $6,256.70-
AUG $294.40 $474.88 * $1,146.20 $5,781,.82-
SEP $294.40 $3,527.25 * $3,289.81 * CITY $1,440.60 $5,544,38-
ocr $294,40 $237.44 * $1,735.00 $5,306,94~
Nov $294.40 $237.44 * $2,029.40 $5,069, 50~
DEC $294.40 $0.00 $526.00 HOMEOWNERS INS $1,797.80 $5,069,.50-

$3,532.80 $5,664.21 $3,532.80 $3,289.81

UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
$588.80. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $7,443.90-.

BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
ACTUAL ACTIVITY COULD BE COMPARED.

Determining your Shortage or Surplus
Shortage:
Any shortage in your escrow account is usually caused by one the following items:
¢ Anincrease, if any, in what was paid for insurance and/or taxes from your escrow account.
* A projected increase in taxes for the upcoming year,
* The number of months elapsed from the time of these disbursements to the new payment effective date.

Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
shortage can be paid either partially or in full.

Surplus:

A surplus in your escrow account is usually caused by one the following items:
° The insurance/taxes paid during the past year were lower than projected,
* A refund was received from the taxing authority or insurance carrier.
¢ Additional funds were applied to your escrow account.

if your surplus is $50.00 or greater and your loan was contractually current atthe time when the analysis was
run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
your escrow account.

 

Licensed as Servis One, Ine. dba BSI Financlal Services BSI Financial Services BSI NMLS# 38078,
Customer Care Hours: Mon. - Fri, 8:00-am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm {ET).

Ifyou have filed a bankruptey patil ae dOuedhe: er EA aw vadgiGy nad you nape id ali i hs e bi rsofal lig Ke @ ol abot id tified In thls tetier, we may
not and do not Intend re elFdn@ th PAD an ly. PIG. rpumstanfs Fhe s Rpt Ac not be ey for Befpent from you
personally. Unless the Bat oe iS 5, > note fe arlysoch bankru rg, rights in the proper! seturés the obilg emain unimpalred.

 
CERTIFICATE OF SERVICE

On December 11, 2020, I served the foregoing documents described as Notice of Mortgage
Payment Change on the following individuals by electronic means through the Court’s ECF
program:

COUNSEL FOR DEBTOR(S)

Michael Edward Holsen meh@esserlaw.com

TRUSTEE

Scott Lieske ecf@chapter13milwaukee.com
US TRUSTEE

US Trustee ustpregion! 1 .mi.ecf@usdoj.gov

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

/s/ Brandy Carroll
Brandy Carroll

On December 11, 2020, I served the foregoing documents described as Notice of Mortgage
Payment Change on the following individuals by depositing true copies thereof in the United States
mail at Santa Ana, California enclosed in a sealed envelope, with postage paid, addressed as
follows:

 

Debtor(s)

David E Johlke

7920 W. Townsend Street
Milwaukee, WI 53222

 

 

 

 

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct,

/s/ Brandy Carroll
Brandy. Carroll

 

case 1831333 Kip Doo Mf Peis P21 7746° BASE TPO? 10

 
